DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-11 are pending.

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims, drawings, and specification filed 9/28/2021; and IDS filed 9/28/2021.
Applicant’s arguments regarding the drawing objections have been fully considered and are persuasive due to the amendments; the objections are withdrawn.
Applicant’s arguments regarding the specification objections have been fully considered and are persuasive due to the amendments; the objections are withdrawn.
Applicant’s arguments regarding the objections to the claims have been fully considered and are persuasive due to the amendments; the objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 have been fully considered and are persuasive in view of the amendments and Examiner’s Amendments to the claims; the rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered and are persuasive in view of the amendments to the claims and corresponding applicant remarks; the rejections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vikas Bhargava on 10/15/2021.

The application has been amended as follows: 
The claims are amended as follows:

1. (Currently Amended) A patient monitor configured to receive electrical signals from an invasive patient sensor and a minimally invasive patient sensor, the patient monitor comprising: 
a base unit comprising: 
a housing forming a docking base and a front plate, the docking base including a base unit connector; 
a plurality of sensor input connectors on an exterior portion of the housing, at least one sensor input connector configured to receive electrical signals from the invasive patient sensor and at least one sensor input connector configured to receive electrical signals from the minimally invasive patient sensor; 
a processor;

a latch attached to the housing; and 
a user interface unit comprising: 
a housing with a bottom portion and a rear portion; 
a display on a front portion of the user interface unit, the display configured to display hemodynamic parameters determined by the base unit based on the electrical signals received from the invasive patient sensor; 
a wireless communication system enclosed within the housing; and

a user interface connector on the bottom portion of the housing, the user interface connector configured to mate with the base unit connector, 
wherein, in a docked configuration, the user interface connector is configured to directly couple to the base unit connector and the bottom portion of the housing of the user interface unit is configured to contact the docking base of the base unit and at least a portion of the rear portion of the housing of the user interface unit is configured to contact the front plate of the housing of the base unit, and the latch is configured to secure the user interface unit to the base unit, -3-Application No.: 15/954218 Filing Date:April 16, 2018 
wherein, in a tethered configuration, the user interface connector is electrically coupled to the base unit connector using a cable, the cable conducting electrical power between the base unit and the user interface unit,

wherein the processor is configured to switch between determining a hemodynamic parameter of a patient based on the electrical signals received from the invasive patient sensor and determining the hemodynamic parameter of the patient based on the electrical signals received from the minimally invasive patient sensor, and 
wherein the processor is configured to cause display of the hemodynamic parameter derived from the invasive patient sensor after the switch from the invasive patient sensor to the minimally invasive patient sensor until the hemodynamic parameters derived from the minimally invasive patient sensor are calibrated.  

2. (Currently Amended) The patient monitor of Claim 1, wherein the minimally invasive patient sensor comprises at least one pressure sensor configured to be in fluid communication with [[a]]the patient's blood vessel through a fluid-receiving region in the pressure sensor and configured to be in electrical communication with the base unit, the pressure sensor being configured to sense a pressure wave in the patient's vasculature and being configured to transmit at least one electrical signal to the base unit that indicates a hemodynamic parameter of [[a]]the patient.  

Reasons for Allowance
Claims 1-3, 5-11 are allowed.

The following is an examiner’s statement of reasons for allowance: The art of record teaches similar structures with similar functional features, but the art of record does not teach or suggest the features of the base unit and user interface unit as claimed with three configurations and the functional limitations of wherein the processor is configured to switch between determining a hemodynamic parameter of a patient based on the electrical signals received from the invasive patient sensor and determining the hemodynamic parameter of the patient based on the electrical signals received from the minimally invasive patient sensor, and wherein the processor is configured to cause display of the hemodynamic parameter derived from the invasive patient sensor after the switch from the invasive patient sensor to the minimally invasive patient sensor until the hemodynamic parameters derived from the minimally invasive patient sensor are calibrated considered as a whole with the remaining elements of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791